COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re City of Houston

Appellate case number:      01-19-01007-CV

Trial court case number:    2017-50825

Trial court:                11th District Court of Harris County

        On December 27, 2019, relator, the City of Houston, filed a motion for emergency
relief, requesting that we stay the trial court’s underlying proceedings, including trial
scheduled for January 6, 2020. We deny relator’s emergency motion. See TEX. R. APP. P.
52.10(b).


       It is so ORDERED.


Judge’s signature: _____/s/ Sherry Radack____
                    Acting individually  Acting for the Court

Date: ___December 30, 2019_____